Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 6/16/22 is acknowledged.
	The applicant has overcome the rejections to claims 1-3, 10, 11, 13, 14, and 17 under 35 USC 103(a) by amending claims 1, 10, and 17.  The rejections of claims 1-3, 10, 11, 13, 14, and 17 under 35 USC 103(a) are withdrawn.
	
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (8,246,122).  Yamamoto discloses (claim 18) An electronic brake system with a reservoir 26 for storing oil configured to including three reservoir chambers separated by partition walls 128,138, a master cylinder 14 connected to the reservoir to discharge oil according to a pressing force of a brake pedal 12, a hydraulic pressure supply device 34 configured to generate hydraulic pressure by moving a piston (reciprocating pump which has at least two pistons, col. 6, lines 1-2) using a rotational force of a motor 32 and supply the generated hydraulic pressure to a wheel cylinder 20 provided on each of wheels, a hydraulic control device (valves 40,42) configured to transfer the hydraulic pressure discharged from the hydraulic pressure supply device 34 to the wheel cylinder 20 provided on each of the wheels, a first level sensor (reed switch 312) to detect a first level MIN of a liquid level of oil stored in the reservoir, the first level sensor being disposed at an upper portion inside a second reservoir chamber (portion of the reservoir to the right of partition wall 130), a second level sensor (reed switch 314) to detect a second level FL of the liquid level of oil stored in the reservoir, the second level sensor being disposed at a lower portion inside the second reservoir chamber, and an electronic control unit 200 configured to determine a decrease trend (col. 12, lines 17-25) of an oil amount in the reservoir based on detection signals from the first level sensor 312 and the second level sensor 314, limit at least one additional function (enters failsafe mode) based on the decrease trend of the oil amount, and control the motor 32 based on the decrease trend of the oil amount when the second level is detected (operating the oil pump 34 (i.e. controlling the motor 32 that drives the oil pump 34) for a predetermined period of time.)  See Yamamoto col. 10, lines 37-67 and col. 11, lines 35-40.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-17 are allowed.  The improvement comprises determining a boosting possible time based on the decrease trend of the oil amount in the reservoir, wherein the limiting at least one additional function comprises limiting the at least one additional function based on the boosting possible time.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
August 25, 2022